463 Pa. 118 (1975)
344 A.2d 277
Margaret A. McCONNELL, Petitioner,
v.
E. Edward SCHMIDT.
Supreme Court of Pennsylvania.
Decided September 4, 1975.
R. Stanton Wettick, Jr., Pittsburgh, for petitioner.
John V. Adams, Jr., Adams & Hillen, Pittsburgh, for appellee.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.


*119 OPINION OF THE COURT
PER CURIAM.
The petition for allowance of appeal is granted. The order of the Superior Court is vacated, and the appeal is quashed as having been brought from an interlocutory order.